     Case 4:19-cv-00334-WTM-CLR Document 11 Filed 10/29/20 Page 1 of 1



              IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION


TERRELL WALKER,


      Plaintiff,

V.                                           CASE NO. CV419-334


SHERIFF JOHN T, WELCHER,

      Defendant.




                                  ORDER


     Before   the    Court   is   the   Magistrate     Judge's    Report      and

Recommendation (Doc. 10), to which no objections have been filed.

After a careful review of the record, the report and recommendation

is ADOPTED as the Court's opinion in this case. As a result.

Plaintiff's   motion   to    proceed    in   forma   pauperis    (Doc.   2)    is

DISMISSED AS MOOT and Plaintiff s complaint is DISMISSED WITHOUT

PREJUDICE. The Clerk of Court is DIRECTED to close this case.


     SO ORDERED this              day of October 2020.



                                    WILLIAM T. MOORE, JR.(
                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF GEORGIA
